DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7-12, 17, 38-39, 43, 52, 74, and 80-88 are pending.
Claims 2-6, 13-16, 18-37, 40-42, 44-51, 53-73, and 75-79 were cancelled.
Claims 39 and 52 are withdrawn as being directed to a non-elected invention, the election having been made on 3/21/2019.
Claims 1, 7-12, 17, 38, 43, 74, and 80-88 have been examined.

Priority
This application is a 371 of PCT/USI6/57661 filed on 10/19/2016, which claims the provisional application 62/244018 filed on 10/20/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-12, 17, 38, 43, 74, and 80-88 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2010/129023 A2, previously cited 3/3/2022) in view of Lee et al. (Biochimica et Biophysica Acta 1798 (2010) 1977–1986, previously cited 3/3/2022) in view of Rozek et al. (Eur. J. Biochem. 2000. 267, 5330-5341, previously cited 6/10/2020) and in view of Mitaku et al. (Bioinformatics. 2002;18(4): 608-616, previously cited 6/10/2020).

    PNG
    media_image1.png
    298
    807
    media_image1.png
    Greyscale
Claim 1 is drawn a fusion protein comprising SEQ ID NO: 49-55.
Liu et al. teach the use of supercharged proteins for cell penetration (Title). Liu et al. show a fusion protein comprising a supercharged protein +36 GFP fusion to an enzyme of Cre recombinase and further conjugated with an endosomal escape peptide via sortase-mediated peptide conjugation shown as follows (Fig 54). Liu et al. further teach the supercharged protein are combined with an endosomal escaping agent that disrupts the membrane of endosomolytic vesicles or enhances the degradation of endosomes to deliver a bioactive agent from the endosome into the cytosol (p5/212-[0007], [00156]). 
Liu et al. do not teach an endosomal escape peptide sequence able to disrupt the membrane of endosomolytic vesicles for cytosol delivery of a bioactive agent.

    PNG
    media_image2.png
    284
    367
    media_image2.png
    Greyscale
Lee et al. teach Aurein 1.2 (GLFDIIKKIAESF-NH2) is a cell membrane disrupting peptide by forming highly amphipathic α-helical structures leading to cell membrane lysis as a potent endosomal escape peptide shown as follows (p1978, col 1, para 1; p1985, Fig 5B). Because Liu et al. teach a membrane disrupting peptide as an endosomal escaping agent conjugated to a supercharged proteins for cytosol delivery and Lee’s Aurein 1.2 is a membrane disrupting peptide of a potent endosomal escaping agent, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Lee’s Aurein 1.2 membrane disrupting peptide as an endosomal escaping agent conjugated to Liu’s supercharged protein conjugate. 
Liu et al. in view of Lee et al. do not teach Aurein 1.2 homolog peptide sequences of as SEQ ID Nos: 49-55.

    PNG
    media_image3.png
    305
    333
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    284
    622
    media_image4.png
    Greyscale
Rozek et al. teach an aurein 1.2 sequence of GLFDIIKKIAESF-NH2 and its variants comprising one or more insertion, deletion, or substitutions (p5334, Table 1). Rozek et al. teach a positively charged lysine can be substituted by a negatively charged glutamic acid shown above (p5333, Fig 3). Similarly, Mitaku et al. teach “Amphiphilicity index of polar amino acids as an aid in the characterization of amino acid preference at membrane-water interfaces” (Title; Fig 1). Mitaku et al. teach the amino acid residues with strongly polar side chain can be arginine, lysine, histidine, glutamic acid and glutamine (p609, col 1, para 1). Because Mitaku et al. teach optimization of the amphiphilicity index of a helical peptide by optimizing the polar side chain of amino acids, one of ordinary skill in the art before the effective fining date of this invention would have found it obvious to optimize stability and/or bioactivity of a helical peptide (e.g., Aurein 1.2, amphipathic alpha helical peptide) via a substitution of an amino acid among (i) positive charged residues of arginine, lysine, and histidine and/or (ii) polar residues among arginine, lysine, histidine, glutamic acid and glutamine as suggested by Mitaku et al. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Liu’s supercharged GFP protein with Lee’s membrane disrupting peptide as a potent endosomal escape peptide because (a) Liu et al. teach a supercharged protein conjugated to a membrane disrupting peptide as an endosomal escaping agent for cytosol delivery (Fig 54) and (b) Lee et al. teach Aurein 1.2 (GLFDIIKKIAESF-NH2) is an amphipathic α-helical cell membrane disrupting peptide of a potent endosomal escape peptide (p1978, col 1, para 1; p1985, Fig 5B). the combination would have reasonable expectation of success because both references teach cell membrane disrupting peptide.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Liu et al. in view of Lee et al. with Rozek et al. and Mitaku et al. because (a) Liu et al. in view of Lee et al. teach a fusion protein comprising a membrane disrupting endosomal escape peptide of Aurein 1.2 (cell membrane lysis peptide), and (b) Rozek et al. suggest that a polar aspartic acid can be exchanged with glutamine to optimize bioactivity of Aurein 1.2 homologs (p5333, Fig 3; See D4 of Aurein 1.2 and Q4 of Aurein 4.1) and Mitaku et al. teach optimization of the amphiphilicity index of a helical peptide by optimizing strongly polar side chains of arginine, lysine, histidine, glutamic acid and glutamine residues (p609, col 1, para 1; Fig 1). The combination would have reasonable expectation of success because the references teach amphipathic α-helical Aurein 1.2 homologs.
With respect to claims 7, 74, 80, 82, and 88, the optimization of Aurein 1.2 based on a substitution of amino acids among positive charged arginine, lysine, and histidine reads on SEQ ID Nos: 49-50 and 52-53.


    PNG
    media_image5.png
    161
    540
    media_image5.png
    Greyscale




With respect to claims 81 and 86, The optimization of Aurein 1.2 based on a substitution of amino acids among amino acid with a polar side chain (K, R, H, E, Q) reads on SEQ ID Nos: 51 and 54.

    PNG
    media_image6.png
    111
    561
    media_image6.png
    Greyscale

With respect to claim 87, Rozek et al. show the polar amino acids of lysine and glutamic acid can be interchangeable in making Aurein 1.2 homologs (p5333, Fig 3), consistent with Mitaku teachings (p609, col 1, para 1). Rozek et al. suggest that a polar aspartic acid can be exchanged with glutamine (See D4 of Aurein 1.2 and Q4 of Aurein 4.1). Mitaku et al. teach that polar amino acids of glutamic acid and glutamine are interchangeable in an amphipathic a-helix. Thus, one of ordinary skill in the art before the effective filing date of this invention would have found obvious for conservative substitution of glutamic acid (e.g., E11) with glutamine or aspartic acid in Aurein 1.2, reading on the peptide SEQ ID NO: 55 of GLFDIIKKIADSF.
With respect to claims 8-10, Liu et al. show the protein comprising a therapeutic protein of Cre recombinase (Fig 54).
With respect to claims 11-12, 17, and 83-85, Liu et al. show the protein comprising a supercharged protein +36 GFP (Fig 54).
With respect to claim 38, Lu et al. teach the protein formulation in the presence of a pharmaceutically acceptable carrier or excipient [00270].
With respect to claim 43, Liu et al. teach the protein conjugated to a endosomal escape peptide functionalized with GGGG recognized by sortase (Fig 54).

Applicant’s Arguments
(i)	The examiner provided no explanation of why a person of ordinary skill in the art would have been motivated to select aurein 1.2 as a starting point for modification to produce the variant peptides of SEQ ID NOs: 49-55 used in the claimed proteins (Remarks, p3, para 2).
(ii)	The Examiner has not offered a sufficient explanation as to why a person of ordinary skill in the art would be motivated to produce any of the variant peptides recited in the claims (Remarks, p4, para 1).
(iii)	The Examiner has not provided any reason as to why a person of ordinary skill in the art would choose aurein 4.1 out of the seventeen aurein variants disclosed in Rozek and look to the particular amino acid residue in aurein 4.1 referenced by the Examiner for inspiration in developing aurein 1.2 variants (Remarks, p4, para 2).
(iv)	The general teaching in Mitaku that polar and positively charged amino acid residues have similar amphiphilicity values to one another does not provide any such motivation for why a person of ordinary skill in the art would have been motivated to modify the particular amino acid residues of aurein 1.2 with the particular substitutions needed to arrive at the peptide variants of SEQ ID NOs: 49-55 recited in the claims (Remarks, p4, last para bridging to p5, para 1).
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i) and (ii) are not persuasive because of the reasons detailed in the office action above. In particular, (a) Liu et al. teach a supercharged GFP fusion protein needs a membrane disrupting endosomal escape domain for cytosolic delivery of a conjugated bioactive agent (Fig 54), which motivates one of ordinary skill in the art to actively looking for a membrane disrupting moiety as an endosomal escape domain. (b) One of ordinary skill in the art would have been motivated to perform prior art search, like an examiner, via public search tools to find Lee’s Aurein 1.2 (GLFDIIKKIAESF-NH2) as an amphipathic α-helical cell membrane disrupting peptide by forming highly amphipathic α-helical structures leading to cell membrane lysis as a potent endosomal escape peptide shown as follows (p1978, col 1, para 1; p1985, Fig 5B). (c) One of ordinary skill in the art would have been motivated to make various homologs/analogs of Aurein 1.2 comprising one or more insertion, deletion, or substitutions as taught by Rozek et al. (p5334, Table 1). Furthermore, one of ordinary skill in the art would have been also motivated to select the amino acid residues with strongly polar side chain and substitute amino acids among arginine, lysine, histidine, glutamic acid and glutamine (p609, col 1, para 1) for creating homologs/analogs of an amphipathic α-helical peptide as taught by Mitaku et al. (Fig 1). MPEP 2144.09 states “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979)”. In the present case, amino acid modifications of Lee’s membrane disrupting peptide Aurein 1.2 (GLFDIIKKIAESF-NH2) by substitution of amino acid with a strongly polar side chain among arginine, lysine, histidine, glutamic acid and glutamine (p609, col 1, para 1) taught by Rozek et al. in view of Mitaku et al. to make Aurein 1.2 analogs/homologs is obvious.
Applicant’s arguments (iii) and (iv) are not persuasive because applicant did not read the order of prior art combination correctly. The second reference, Lee et al., teaches Aurein 1.2 (GLFDIIKKIAESF-NH2) is a cell membrane disrupting peptide by forming highly amphipathic α-helical structures leading to cell membrane lysis as a potent endosomal escape peptide shown as follows (p1978, col 1, para 1; p1985, Fig 5B). Thus, the following teachings of Rozek et al. in view of Mitaku et al. are focusing on modification of Lee’s Aurein 1.2 even though their teachings may also be applied to other peptides taught by Rozek et al. in view of Mitaku et al.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-December-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615